DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “recessing the second-material-liners along first sides of the trenches while not recessing the second-material-liners along opposing second sides of the trenches; forming gate lines within the trenches and over the recessed second-material-liners; after forming the gate lines, recessing the second-material-liners along the second sides of the trenches to form voids; and capping the voids,” as recited in claim 1, and “the semiconductor-material-structure having a first side and an opposing second side; forming a first conductive structure adjacent the first side and operatively proximate the channel region to gatedly control coupling of the first and second source/drain regions through the channel region; and forming a second conductive structure adjacent the second side and spaced from the second side by an intervening region which includes a void,” as recited in claim 14.
With regards to claim 1, Yang et al. (US 9,754,946 B2, hereinafter Yang) the closest reference, discloses a method of forming an integrated assembly, (FIGS. 1-13B)  comprising: 
forming linear features over a base; 
the linear features including digit lines (conductive material 22) and semiconductor-material-linear-configurations (insulator 26) over the digit lines; 
the linear features extending along a first direction; (See FIG. 4B)
forming trenches (trenches shown in FIG. 4B) to extend into the linear features; 
the trenches extending along a second direction which crosses the first direction; (See FIG. 4B) 
the trenches extending into the semiconductor-material- linear-configurations but not breaking the digit lines; (See FIG. 4B) 
the trenches patterning semiconductor- material-structures from the semiconductor-material-linear-configurations; (See at least FIG. 4B) the semiconductor- material-structures including semiconductor-material-pillars; (source/drain 18)  the semiconductor-material- structures including upper source/drain regions at upper regions of the semiconductor-material- pillars, (source/drain 18)  channel regions within the semiconductor-material-pillars and under the upper source/drain regions, and lower source/drain regions under the channel regions and coupled with the digit lines; (See FIG. 4B) 
However, while Yang teaches forming voids (void spaces 35), Yang does not explicitly teach “recessing the second-material-liners along first sides of the trenches while not recessing the second-material-liners along opposing second sides of the trenches; forming gate lines within the trenches and over the recessed second-material-liners; after forming the gate lines, recessing the second-material-liners along the second sides of the trenches to form voids; and capping the voids,” as recited in claim 1.
With regards to claim 14, Yang further discloses a method (FIGS. 1-14A) of forming integrated assembly, comprising: 
forming a semiconductor-material-structure having a first source/drain region, (source/drain region 18) a second source/drain region, (source/drain 18) and a channel region between the first and second source/drain regions; the semiconductor-material-structure having a first side and an opposing second side; (See at least FIG. 13B) 
forming a first conductive structure (conductive structure 22) adjacent the first side and operatively proximate the channel region to gatedly control coupling of the first and second source/drain regions through the channel region; (See FIG. 13B)
However, Yang does not explicitly teach forming a second conductive structure adjacent the second side and spaced from the second side by an intervening region which includes a void, as recited in claim 14.  Instead, the conductive structures 22 and 32, which are separated by void 35, are on the same side of the source/drain 18.
Therefore, claims 1 and 14 are allowed, and claims 2-13 and 15-20 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812